DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 10/5/20 has been considered.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiyama et al. (US 2017/0110754).
Regarding claim 1, Nishiyama teaches a fuel cell comprising:
a cell stack (14as) comprising a plurality of unit cells (14) stacked in a first direction (Figure 2);
an end plate (26a) disposed at an end of the stack;
a current-collecting plate, or terminal plate (20a) and insulating member (22a), disposed between the end plate (26a) and the end of the cell stack (14as) (Figure 3);
wherein the current-collecting plate includes:
a conductive area, or terminal plate (20a), having a conductive surface formed to be in electrically conductive surface contact, via electroconductive heat insulation member (18a), with a reaction surface of the end cell of the stack to collect power generated by the stack (Figure 3, [0007]);
an airtight area having an airtight surface, or insulating member (22a), surrounding the conductive area, wherein the conductive area is provided in a recess (72a), and the projecting areas around the recess are in contact with the outer circumferential edge seal (52) of the adjacent separator (30) (Figures 3 and 4, [0035]);
wherein a degree to which the conductive surface (18a) protrudes toward the end of the stack in the first direction is different from a degree to which the airtight surface protrudes (Figure 3).

As for claim 2, Nishiyama teaches that each of the unit cells (14) includes a membrane electrode assembly (32) including gas diffusion layers (60, 64), and separators (30, 34) (Figure 4, [0037]). Nishiyama further teaches a cell frame, or edge seals (52, 54), which are provided on the outer circumferential edge portions of the separators and are coupled to the MEA and diffusion layers when the unit cells are stacked (Figures 3 and 4, [0035]-[0036]).

Regarding claim 3, it is seen in Figure 3 that the airtight surface (22a) protrudes further toward the end of the cell stack than the conductive surface (20a).

Regarding claim 12, Nishiyama teaches the current-collecting plate including:
a current collector (20a) that corresponds to because it is the conductive area, and
an insulator, or insulating member (22a), surrounding the current collector and having electrical insulativity (Figure 3, [0024]).
As for claim 13, Nishiyama teaches a plurality of manifolds formed in the insulator ([0054]).
Regarding claim 14, Nishiyama teaches a current-collecting terminal, or cable (110), extending in a second direction crossing the first direction (Figure 3).
As for claim 15, the examiner takes the position that all materials have some degree of elasticity; therefore, the insulator of Nishiyama has elasticity.

Claims 1, 2, 10, 11, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ikeda et al. (US 2020/0251765).
Regarding claim 1, Ikeda teaches a fuel cell comprising:
a cell stack (20) comprising a plurality of unit cells (22) stacked in a first direction (Figure 1);
an end plate (68a) disposed at an end of the stack;
a current-collecting plate, or terminal plate (62a) and insulating member 64), disposed between the end plate (68a) and the end of the cell stack (20) (Figure 3);
wherein the current-collecting plate includes:
a conductive area, or terminal plate (62a), having a conductive surface formed to be in electrically conductive surface contact, via a separator (32) with a reaction surface of the end cell of the stack to collect power generated by the stack (Figure 2, [0043]);
an airtight area having an airtight surface surrounding the conductive area, wherein the conductive area is provided within a sealed area formed by a seal part (72a),
wherein a degree to which seal part (72a) protrudes toward the end of the stack in the first direction is different from a degree to which the conductive surface (62a) projects (Figure 2).

As for claim 2, Ikeda teaches that each of the unit cells (22) includes a frame equipped membrane electrode assembly (30) including gas diffusion layers (60, 64), and separators (32, 34) (Figures 2 and 3, [0026], [0030]).

Regarding claim 4, Ikeda teaches the limitations as seen in the annotated Figure 2 below:

    PNG
    media_image1.png
    858
    419
    media_image1.png
    Greyscale


Regarding claim 9, Ikeda teaches that the seal parts (72), which are part of the current-collecting frame, are elastic ([0051]). Further, the examiner takes the position that all materials have some degree of elasticity; therefore, the cell frame and current collecting frame have elasticity.

With regard to claim 10, it is seen in Figure 2 that the conductive surface (62a) protrudes farther than the airtight surface formed by the seal (72a).
Regarding claim 11, it is seen in Figure 2 that a body connected to the current-collecting plate, i.e. the end separator, has a first side in airtight surface with the frame (38) of the end cell, and a second side, i.e. the corrugated portion, that protrudes toward and is in surface contact with the gas diffusion layer (42).

Regarding claim 14, Ikeda teaches a current-collecting terminal (98) extending in a second direction crossing the first direction (Figure 2).

As for claim 17, Ikeda teaches that the current collector, or second conductor (98), includes a through-hole (112) through which a portion of the insulator (114) passes (Figure 2, [0078]-[0079]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda.
Regarding claims 5 and 6, Ikeda fails to teach specifically whether the body and current-collecting frame are formed separately or integrally. The examiner finds that it would have been an obvious matter of design choice to the skilled artisan to either form the body and frame separate or integral depending on the method of manufacture. It has been held that it is obvious both to form in one piece an article which was formerly formed in two pieces and put together as well as to form in  separate pieces a formerly integral structure. MPEP 2144.04 V B, C 
As for claims 7 and 8, Ikeda is silent on the material of the cell frame, but does teach that the current-collecting frame (64a) may be made of polycarbonate or phenol resin, and further that various components of the current-collecting frame may be of the same or different materials ([0046]). As to the selection of the cell frame, it has been held that selection of a known material based in its suitability for its intended use is prima facie obvious. MPEP 2144.07

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama as applied to claim 1 above, and further in view of Shizuku (US 2016/0329577).
The teachings of Nishiyama as discussed above are incorporated herein.
Nishiyama teaches the fuel cell stack of claim 1 but is silent on the use of adhesive to combine the current collector and insulator.
Shizuku teaches a fuel cell stack including a current-collecting plate, or terminal plate (160F), including a current collector, or electrically conductive aluminum core plate (181), having additional portions, i.e. end plate and side plate (182, 183), connected to the current collector by adhesive (184) (abstract, Figures 3-5, [0034]).
It would have been obvious to the skilled artisan to use the known method of Shizuku of combining elements with a current collector using an adhesive in the current-collecting plate of Nishiyama and the results would have been predictable. MPEP 2143 I D

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda as applied to claim 1 above, and further in view of Shizuku.
The teachings of Ikeda and Shizuku as discussed above are incorporated herein.
Ikeda teaches the fuel cell stack of claim 1 but is silent on the use of adhesive to combine the current collector and insulator.
Shizuku teaches a fuel cell stack including a current-collecting plate, or terminal plate (160F), including a current collector, or electrically conductive aluminum core plate (181), having additional portions, i.e. end plate and side plate (182, 183), connected to the current collector by adhesive (184) (abstract, Figures 3-5, [0034]).
It would have been obvious to the skilled artisan to use the known method of Shizuku of combining elements with a current collector using an adhesive in the current-collecting plate of Ikeda and the results would have been predictable. MPEP 2143 I D

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729